PER CURIAM.
We affirm the trial court’s summary denial of Appellant’s motion for posteonvietion relief filed pursuant to Florida Rule of Criminal Procedure 3.850. However, in our review of this matter, we note that although the appropriate minimum mandatory sentences were pronounced at the time of Appellant’s sentencing, the written sentencing documents as to counts 1, 4 and 5 failed to reflect that fact. Accordingly, we remand this matter to the trial court with directions that the sentencing documents be corrected to accurately reflect the minimum mandatory sentences orally pronounced. Because this is merely a clerical matter, Appellant need not be present.
AFFIRMED and REMANDED.
SAWAYA, ORFINGER and MONACO, JJ., concur.